Laughlin, J. (dissenting):
I dissent upon the ground that the substantial damages in this class of cases are caused by the operation of the railroad, and, therefore, the Statute of Limitations as to operation does not commence to run until the commencement of *196public operation at regular intervals, as distinguished from slight occasional operation for the purpose of experimenting and testing.
Judgment reversed and complaint dismissed, with costs to the defendants in the action and in this court. Order to be settled on notice.